DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 12/5/2020. An action on the merits follows. 
Claims 1-16 are pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered (second) claim 15 been renumbered claim 16.
Claims 4, 7 are objected to because of the following informalities: 
In claim 4, “at at least” should recite “at least”.
In clam 7 and 10, “the first power drive unit” should recite “the first drive unit”.
In clam 15, “the first and/or second drive” should recite “the first drive unit and/or second power drive unit”.
Appropriate corrections are required. No new matter should be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-6, 8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the second drive unit”. There is insufficient antecedent basis for this limitation in the claim. In order to prosecute the application, the Examiner has interpreted the claim 5 as if it depends on claim 3 since claim 3 recites a second power drive unit.
Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation “the second power drive unit”. There is insufficient antecedent basis for this limitation in the claim. In order to prosecute the application, the Examiner has interpreted the claim 8 as if it depends on claim 3 since claim 3 recites a second power drive unit.
Regarding claim 15, the limitation “the controller is configured to adapt the speed of the first and/or second drive such that the pulling force is kept at a predetermined value” is vague and unclear because it is unclear how the pulling force can be kept at a predetermined value. Specifically, it is unclear, how the controller can control and/or limit a pulling force by an operator. In order to prosecute the application, Examiner has interpreted this limitation as “the controller is configured to adapt the speed of the first and/or second drive based on the pulling force”.
Regarding claim 16, the phrase “such as” and "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim(s) 6 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 7 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated by WO9901347 of Battista (henceforth Battista).
Regarding claim 1, Battista teaches a dispenser (Battista: apparatus in fig. 1-2) for stretch film (Battista: 20), comprising: 
- a frame (Battista: 1, 5), provided with 
- a film mounting unit (Battista: 421, 11, 12) and 
- a film dispensing unit (Battista: 2,3), the film dispensing unit comprising 
- a first roller (Battista: 2) for guiding a film and 
- a second roller (Battista: 3) for guiding the film, 
- characterized by at least a first drive unit (Battista: 4) for driving the first and/or the second roller to rotate (Battista: pg. 7, para 1).
Regarding claim 7, as shown in claim 1, Battista teaches wherein the frame comprises a top seat (Battista: 201) and a bottom seat (Battista: 101), wherein the top seat is provided with a first retaining trough (Battista: the cavity in 201 that holds the inherent axle of the roller 2), a first retaining member (Battista: inherent central axle of roller 2) is fixedly connected to the first retaining trough, and the first drive unit is connected to the first retaining member (Battista: first drive unit 4, is drives the gear 204 which in turn drives the gear 202 which in turn, turns the inherent axle of roller 2 ), and wherein the bottom seat is provided with a second retaining trough (Battista: the cavity in 101 that holds the inherent axle of the roller 3), a second retaining member (Battista: inherent central axle of roller 3) is fixedly connected to the second retaining trough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Battista in view of USP# 10,479,635 of Yu Chen (henceforth Chen).
Regarding claim 2, as shown in claim 1, Battista teaches wherein the first roller is connected with a first gear (Battista: 102) the second roller is connected with a second gear (Battista: 103). 
Battista uses different size rollers for pre-stretching film and therefore does not teach the first gear meshes with the second gear, and the number of teeth of the second gear is greater than the number of teeth of the first gear.
However, Chen teaches a similar dispenser (Chen: 100) for stretch film, comprising: a frame (Chen: 10), provided with a film mounting unit (Chen: 20) and a film dispensing unit (Chen: 30), the film dispensing unit comprising a first roller (Chen: 31) for guiding a film and a second roller (Chen: 32) for guiding the film; wherein the first roller is connected with a first gear (Chen: see bigger gear of gear set 33 that is attached to roller 31 in fig. 2), the second roller is connected with a second gear (Chen: see smaller gear of gear set 33 that is attached to roller 32 in fig. 2), the first gear meshes with the second gear (Chen: see fig. 2), and the number of teeth of the second gear is greater than the number of teeth of the first gear (Chen: see fig. 2). 
Because both Battista and Chen teach film dispensing units for pre-stretching, it would have been obvious to one skilled in the art to substitute one device (different sized rollers with same size gears of Battista) for the other (different sized gears with same size rollers of Chen) to achieve the predictable result of reliably and continuously pre-stretching the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 16,  as shown in claim 1, Battista teaches wherein the first and the second roller comprise a surface provided with friction means (Battista: pg. 6, para 3) for providing friction to the film such as a rib pattern (Battista: pg. 6 para 3)
Battista does not disclose the surface provided with the friction means comprises a helix shaped pattern, wherein the orientation is such that the plastic film is moved out from the center, to counteract the tendency of the film to narrow due to the tensile force. 
However, Chen teaches a first roller (Chen: 31) and a second roller (Chen: 32) comprise a surface provided with friction means (Chen: 311, 312, 321, 322), wherein the friction means comprises a helix shaped pattern (Chen: 311, 312, 321, 322, c. 5, l. 7-16), wherein the orientation is such that the plastic film is moved out from the center (Chen: c. 5, l. 7-16), to counteract the tendency of the film to narrow due to the tensile force (Chen: c. 5, l. 7-16).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the first and second roller of Battista such that the rib pattern is a helix pattern as taught by Chen, since doing so will provide the added benefit of allowing the film to stretch outwards thus preventing bunching of the film at the center (Chen: c. 5, l. 7-16). 

Claims 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Battista in view of USP# 4,409,777 of White et al. (henceforth White).
Regarding claim 3, as shown in claim 1, for pre-stretching, Battista uses the same drive unit for driving both the first and second roller each of which having different sizes and therefore does not teach a second drive unit, wherein the first drive unit is configured for driving the first roller and the second power drive unit is configured for driving the second drive roller to rotate.
However, White teaches a film dispensing unit (White: 34, 36) for pre-stretching comprising a first roller (White: 36) and a second roller (White: 34), a first drive unit (White: 37) and a second drive unit (White: 35), wherein the first drive unit is configured for driving the first roller (White: c. 3, l. 58-68 and c. 4, l. 1-5) and the second power drive unit is configured for driving the second drive roller to rotate (White: c. 3, l. 58-68 and c. 4, l. 1-5).
Because both Battista and White teach film dispensing units for pre-stretching, it would have been obvious to one skilled in the art to substitute one device (different sized rollers driven by a single drive unit of Battista) for the other (same size rollers driven independently by two drive units of White) to achieve the predictable result of reliably and continuously pre-stretching the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 5, as best understood, as shown in claim 3, the combination of Battista and White teaches wherein the first and the second drive unit are independently controllable (White: c. 3, l. 58-68 and c. 4, l. 1-5), in particular such that the second roller has a rotational speed less than that the first roller (White: c. 3, l. 58-68 and c. 4, l. 1-5).
Regarding claim 6, as best understood, as shown in claim 5, the combination of Battista and White teaches wherein the ratio of the speed of the first roller and the speed of the second roller is adjustable (White: c. 3, l. 58-68 and c. 4, l. 1-5, for example: “The drive rollers 34, 36 are driven independently by variable speed electric motors 35, 37”), in order to determine the percentage the foil is stretched.
Regarding claim 8, as best understood, as shown in claim 1, the combination of Battista and White teaches wherein the first drive unit is an electric motor (Battista: pg. 7, para 1, White: c. 3, l. 58-68 and c. 4, l. 1-5), and the second power drive unit is an electric motor (White: c. 3, l. 58-68 and c. 4, l. 1-5), and wherein the dispenser comprises a power unit (Battista: 304), for powering the first and/or second drive unit (Battista: pg. 7, para 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Battista in view of USP# 5,193,726 of Humphrey (henceforth Humphrey).
Regarding claim 4, as shown in claim 1, Battista is silent on wherein the frame is provided with a clog-up prevention unit, said clog-up prevention unit comprising a cover for covering at least part of the surface of at least one roller at least a side facing away from the film mounting unit.
Humphrey teaches a dispenser (Humphrey: 10) comprising a frame (Humphrey: 15, 20) and a film dispensing unit (Humphrey: 155, 185) comprising a first roller (Humphrey: 155) and a second roller (Humphrey: 185) wherein the frame is provided with a clog-up prevention unit (Humphrey: 105), said clog-up prevention unit comprising a cover (Humphrey: 105) for covering at least part of the surface of at least one roller at least a side facing away from the film mounting unit (Humphrey: se figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the dispenser frame of Battista with the addition of a clog-up prevention unit, as taught by Humphrey in order to prevent tearing up of the film and to also prevent material from falling into the rollers (Humphrey: c. 5, l. 56-59). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Battista and White, as shown in claim 8,  in further view of USPGP# 20060086517 of Bone (henceforth Bone).
Regarding claim 9, as shown in claim 8, the combination of Battista and White teaches wherein the power unit includes a power storage member (Battista: 304).
The combination of Battista and White, as shown above, is silent on and the power storage member is electrically connected to a charging member.
Bone teaches a power unit (Bone: 34) for powering a drive unit (Bone: 16), wherein the power unit includes a power storage member (Bone: 34, para 0044) and the power storage member is electrically connected to a charging member (Bone: 72).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the dispenser of  the combination of Battista and White with the addition of a charging member that is electrically connected to the power storage member as taught by Bone in order to allow changing of the power storage member without removing the power storage member, thus making the device easier to use. 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Battista, White and Bone, as shown in claim 9,  in further view of USPGP# 20060275089 of Dineen (henceforth Dineen).
Regarding claim 10, as shown in claim 9, the combination of Battista, White and Bone teaches dispenser further comprising a control unit (Battista: 521).
The combination of Battista, White and Bone, as shown above, teaches a button based control unit and, therefore, does not teach the control unit having at least one sensor, the sensor being electrically connected to the first power drive unit and/or the second power drive unit, the sensor being configured to at least turn on/off the first power drive unit and/or the second power drive unit.
Dineen teaches a handheld power tool (Dineen: 10’) comprising a first drive unit (Dineen: 18’), a power unit (Dineen: 24’) and a control unit (Dineen: 22’, 70, 72), the control unit having at least one sensor (Dineen: 70), the sensor being electrically connected to a first drive unit (Dineen: 18’), the sensor being configured to at least turn on/off the first power drive unit (Dineen: para 0025).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Battista, White and Bone by adding a sensor to the control unit as taught by Dineen in order to provide easy and precise motor/speed control over the dispenser. 
Regarding claim 11, as shown in claim 10, the combination of Battista, White, Bone and Dineen teaches wherein the control unit further has a power switch (Battista: 521, Dineen: 22’), the power switch is electrically connected to the power unit (Battista: 304, Dineen: 24’), and the power switch is configured to turn on/off the power unit (Battista: pg. 7 para 1,  Dineen: para 0024).
Regarding claim 12, as shown in claim 10, the combination of Battista, White, Bone and Dineen teaches comprising a handle (Battista: 501), coupled to the frame, wherein the handle comprises the sensor (the combination of Battista, White, Bone and Dineen: in Dineen, the sensor 70 is provided on the handle para 0025 of Dineen, therefore when modifying Battista, the sensor will also be provided on the handle).
Regarding claim 13, as shown in claim 12, the combination of Battista, White, Bone and Dineen teaches wherein the sensor is operable by pulling the handle with respect to the frame (Dineen: para 0025, the sensor of Dineen works by applying pressure to the handle, therefore when combined pulling on the handle will cause the sensor to operate ).
Regarding claim 14, as shown in claim 13, the combination of Battista, White, Bone and Dineen teaches wherein the sensor is configured for providing a sensing signal that is proportional to the pulling force exerted on the handle (Dineen: para 0025), and wherein the controller is configured to adapt the speed of the first in dependency of the sensing signal (Dineen: para 0025).
Regarding claim 15, as best understood, as shown in claim 14, the combination of Battista, White, Bone and Dineen teaches wherein the controller is configured to adapt the speed of the first drive based on the pulling force (Dineen: para 0025).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 81328 also teaches helix pattern on roller (see fig. 1).
USPGP 20160355373 of Yu Chen also teaches gear arrange, as claimed, in fig. 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/ Examiner, Art Unit 3731   

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731